Citation Nr: 1301073	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  99-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from May 15, 1975 to July 2, 1975.  She was separated from service after one month and 18 days under the Trainee Discharge Program.

This matter comes before the Board on appeal from a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the RO's Decision Review Officer (DRO) in September 2003.  A transcript of that hearing is of record.

During the course of the appeal, custody of the claims file was transferred to the RO in Boston, Massachusetts, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled to testify before the Board in a hearing at the RO in October 2009; however, her representative submitted a letter cancelling the hearing, based on evidence the Veteran had been committed to inpatient psychiatric treatment and would not be able to attend a hearing.  The letter asked the Board to adjudicate the claims on appeal based on the evidence of record.

In September 2011, the Board remanded the issues currently on appeal to the Appeals Management Center (AMC) for further development.  As will be explained in the remand portion of this decision, the record indicates that the AMC did not comply with the Board's remand requests concerning the procurement of medical opinions regarding the respective natures and etiologies of the Veteran's cervical spine and right hip disorders.  The claims for service connection for cervical spine and right hip disorders will again be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  The claim for service connection for psychiatric disorder (which includes PTSD) is being remanded for VCAA notice regarding personal assault stressor. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues of service connection for a psychiatric disorder, to include PTSD, a cervical spine disorder, and a right hip disorder are ripe for final adjudication.  38 C.F.R. § 19.9 (2012).  

Regarding the claim for service connection for a psychiatric disorder, to include PTSD, the Veteran claims that she developed a psychiatric disorder due to in-service physical and sexual assaults.  In cases where personal or sexual assault is alleged as the stressful event that caused PTSD, VA should provide the veteran with a PTSD notice and questionnaire tailored to claims based on personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the veteran that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f)(3) (2012).  As the Veteran in this case was not issued notice of the type of evidence that could be used to potentially corroborate stressors based on personal assault, the Board finds that a remand is necessary to provide the Veteran with the proper PTSD notice such as that provided in a personal assault questionnaire.  

In the September 2011 remand, the Board requested that the AMC provide the Veteran with a VA orthopedic examination to assist in determining the etiologies of the claimed cervical spine and right hip disorders.  As the Veteran had refused to participate in VA examinations in the past, the Board stated that, if the Veteran did not or could not participate in a VA orthopedic examination, the AMC was to request that a VA clinician write an opinion regarding the natures and etiologies of the claimed cervical spine and right hip disorders, based on the record of evidence.  

In a December 2011 VA medical opinion, a VA clinician indicated that the Veteran had refused to attend the scheduled VA orthopedic examination.  In reviewing the claims file, the VA examiner noted that an October 2010 VA treatment record indicated mild degenerative arthritis of the hips.  The VA examiner also noted that a December 2004 VA medical examination report, provided to determine of the Veteran's service-connected lumbar spine disability, found no abnormalities of the cervical spine.  Because the Veteran would not allow herself to be examined, the VA examiner stated that there was no way he or any other orthopedic surgeon could do anything other than guess about the natures and etiologies of the Veteran's current cervical spine and right hip disorders.  

As noted above, the Board requested that a VA clinician write an opinion regarding the natures and etiologies of the claimed cervical spine and right hip disorders, based on the record of evidence.  In response, the December 2011 VA clinician wrote that he could not provide any opinion as to the etiology of either disorder because he could not examine the Veteran.  Even though the current natures of the Veteran's current right hip and cervical spine disorders is unknown, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran's claims have been pending for over a decade.  As the December 2011 VA clinician himself noted, in a December 2010 VA treatment record, a VA examiner diagnosed the Veteran as having degenerative arthritis of the hips, a chronic condition.  In addition, in a June 1975 service treatment record, a service examiner diagnosed the Veteran as having a neck strain.  Post-service, in an August 1998 VA medical examination report, a VA examiner noted tenderness on the sides of the Veteran's neck and in the shoulders.  Subsequently, in a December 1999 VA medical examination report, a VA examiner diagnosed myofascial pain of the cervical spine area.  The Board finds that the December 2011 VA clinician should have provided opinions regarding the etiologies of the Veteran's claimed disorders as diagnosed during the pendency of this appeal.  As part of this remand, the AMC/RO should seek to procure a VA medical opinion regarding the etiologies of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide VCAA notice regarding the alleged personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault.  A "special PTSD personal assault" notice and questionnaire may be sent to the Veteran to assist in identifying potential alternative sources of evidence to establish an in-service stressor.  The Veteran should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  The Veteran should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 
38 C.F.R. § 3.304 (f)(5) (2012).  The AMC/RO should provide the Veteran with a reasonable amount of time to reply to this notice. 

2.  The AMC/RO should request a VA medical opinion regarding the natures and etiologies of the claimed cervical spine and right hip disorders, based on the record of evidence.

The relevant documents in the claims folders should be made available to and reviewed by the VA examiner or VA clinician.  The VA examiner should note any diagnosed cervical spine, to include neck musculature, and right hip disorders diagnosed since the filing of the Veteran's claim for service connection for a cervical spine disorder in May 1998 and the filing of the Veteran's claim for service connection for a right hip disorder in March 1999.

Based upon the examination results, review of the evidence in the claims folder and, if obtained, the history and complaints of the Veteran, the VA examiner or VA clinician should provide the following opinions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disorder was caused by any incident in service?

b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability?

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right hip disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability?

The VA examiner/clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner/clinician is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, versus a temporary flare-up of symptoms.  If the VA examiner or VA clinician determines a disorder was aggravated, although not caused, by the lumbar spine disability, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service connection for psychiatric disorder (which includes PTSD), a cervical spine disorder, and a right hip disorder, each to include as secondary to a service-connected lumbar spine disability.  If any benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


